DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-149978, filed on 8/02/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 and 1/28/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding independent claim 1,
	The claim recites a data generation apparatus for generating first metadata to be associated with a virtual sensor,…the data generation apparatus comprising: 
… a determination unit configured to determine consistency between the first metadata tentatively input through the reception unit and the second metadata obtained by the obtaining unit; The above limitation represents the abstract idea of a mental process that constitutes determining consistency between two pieces of data recited at a high degree of generality. The process can be performed on pen & paper via any mathematical means of determining consistency between two pieces of information.
a generation unit configured to generate final first metadata based on a determination result obtained by the determination unit. The above limitation represents the abstract idea of a mental process that constitutes generating data based on a mathematical process (e.g. the determination of a consistency metric). The process can be performed on pen & paper via any mathematical means of determining consistency between two pieces of information.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a data generating apparatus, a virtual sensor, a real sensor, etc. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses receiving, validating and outputting data.

the virtual sensor being configured to receive input sensing data obtained by a real sensor sensing a target and to output new sensing data, which encompasses a step of mere data gathering (e.g. receiving input sensing data represents data gathering), which represents insignificant extra-solution activity.
the data generation apparatus comprising: an obtaining unit configured to obtain second metadata about the real sensor; which encompasses a step of mere data gathering (e.g. obtaining metadata is data gathering, which represents insignificant extra-solution activity. 
a reception unit configured to receive tentatively input first metadata; 
which encompasses a step of mere data gathering (e.g. receiving metadata is data gathering, which represents insignificant extra-solution activity. 
Therefore, the claim as recited essentially comprises receiving, validating and outputting data applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. sensing data, first metadata, second metadata, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. Therefore, the claim is ineligible.
	The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
the virtual sensor being configured to receive input sensing data obtained by a real sensor sensing a target and to output new sensing data, which represents an element that is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. receiving input sensing data is retrieving information in the sensor’s memory) as described in MPEP 2106.5(d)(II)(iv).
the data generation apparatus comprising: an obtaining unit configured to obtain second metadata about the real sensor; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. obtaining metadata data is storing information) as described in MPEP 2106.5(d)(II)(iv).
a reception unit configured to receive tentatively input first metadata; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. receiving metadata is receiving information) as described in MPEP 2106.5(d)(II)(i).
Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 2 further recites the limitations of: “wherein the reception unit is configured to receive information for a predefined input item to receive the tentatively input first metadata.” which encompasses a step of mere data gathering (e.g. receiving information is data gathering), which represents insignificant extra-solution activity. Additionally, the limitation encompasses a step of selecting a particular data type to be manipulated (e.g. tentatively input first metadata is a type of data), which also represents insignificant extra-solution activity.
	The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions: 
“wherein the reception unit is configured to receive information for a predefined input item to receive the tentatively input first metadata.” the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. receiving metadata is receiving information) as described in MPEP 2106.5(d)(II)(i).


Regarding dependent claim 3,
Claim 3 depends upon Claim 2, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 3 further recites the limitations of: “an output unit configured to output a screen to receive the tentatively input first metadata, wherein the screen includes the input item.” which encompasses a step of mere data gathering and outputting (e.g. the screen is an output), which represents insignificant extra-solution activity.

Regarding dependent claim 4,
Claim 4 depends upon Claim 1, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 4 further recites the limitations of: “a transmission unit configured to transmit data to an external device located external to the data generation apparatus, wherein the external device is configured to store the second metadata, " which merely describes a particular data source to be manipulated (e.g. the external device is a data source), which represents insignificant extra-solution activity.
the transmission unit transmits the first metadata generated by the generation unit to the external device, which encompasses a step of mere data gathering and outputting (e.g. transmitting data is a step of data gathering), which represents insignificant extra-solution activity.
and the external device is configured to receive and store the first metadata.” which merely describes a particular data source to be manipulated (e.g. the external device is a data source), which represents insignificant extra-solution activity.
Regarding dependent claim 5,
Claim 5 depends upon Claim 4, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 5 further recites the limitations of: “wherein the first metadata transmitted by the transmission unit has identification information indicating that the first metadata is metadata about the virtual sensor.” which merely describes a particular data type to be manipulated (e.g. metadata about the virtual sensor is a type of data), which represents insignificant extra-solution activity.

Regarding independent claim 7,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 9,
Claim 9 depends upon Claim 2, as such claim 9 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 9 further recites the limitations of: “a transmission unit configured to transmit data to an external device located external to the data generation apparatus, wherein the external device is configured to store the second metadata, " which merely describes a particular data source to be manipulated (e.g. the external device is a data source), which represents insignificant extra-solution activity.
the transmission unit transmits the first metadata generated by the generation unit to the external device, which encompasses a step of mere data gathering and outputting (e.g. transmitting data is a step of data gathering), which represents insignificant extra-solution activity.
and the external device is configured to receive and store the first metadata.” which merely describes a particular data source to be manipulated (e.g. the external device is a data source), which represents insignificant extra-solution activity.

Regarding dependent claim 10,
Claim 10 depends upon Claim 3, as such claim 10 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 10 further recites the limitations of: “a transmission unit configured to transmit data to an external device located external to the data generation apparatus, wherein the external device is configured to store the second metadata, " which merely describes a particular data source to be manipulated (e.g. the external device is a data source), which represents insignificant extra-solution activity.
“the transmission unit transmits the first metadata generated by the generation unit to the external device,” which encompasses a step of mere data gathering and outputting (e.g. transmitting data is a step of data gathering), which represents insignificant extra-solution activity.
and the external device is configured to receive and store the first metadata.” which merely describes a particular data source to be manipulated (e.g. the external device is a data source), which represents insignificant extra-solution activity. Additionally, the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. the external device is a memory for receiving and storing data) as described in MPEP 2106.5(d)(II)(iv).
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions: 
“a transmission unit configured to transmit data to an external device located external to the data generation apparatus, wherein the external device is configured to store the second metadata, " the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. transmitting data to an external device) as described in MPEP 2106.5(d)(II)(i).
	“the transmission unit transmits the first metadata generated by the generation unit to the external device,” the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. transmitting data to an external device) as described in MPEP 2106.5(d)(II)(i).
	“and the external device is configured to receive and store the first metadata.” which represents an element that is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. receiving and storing data) as described in MPEP 2106.5(d)(II)(iv).

Regarding dependent claims 2-6 and 9-10,
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE (US PGPUB No. 2012/0135757; Pub. Date: May 31, 2012).
Regarding independent claim 1,
	LEE discloses a data generation apparatus for generating first metadata to be associated with a virtual sensor, the virtual sensor being configured to receive input sensing data obtained by a real sensor sensing a target and to output new sensing data, See Paragraph [0053], (Disclosing a method for verifying integrity of sensor data via a plurality of virtual sensors representing respective lattice spaces generated to serve as representatives of the plurality of physical sensors, i.e. the virtual sensor being configured to receive input sensing data obtained by a real sensor sensing a target. Note [0061] wherein new sensor data that been verified to be reliable is stored in an integrated sensor database, i.e. outputting new sensing data).)
the data generation apparatus comprising: an obtaining unit configured to obtain second metadata about the real sensor; See Paragraph [0047], (The mobile sensor information sharing system receives sensor meta-information and real-time sensor data, i.e. obtaining second metadata about the real sensor, from a sensor data producer as input and manages sensor information and meta-information in an integrated sensor database.
a reception unit configured to receive tentatively input first metadata; See Paragraph [0045], (The sensor manager receives sensor data input by the sensor data provider and manages information about at least one sensor in a sensor space, i.e. receiving input first metadata.)
a determination unit configured to determine consistency between the first metadata tentatively input through the reception unit and the second metadata obtained by the obtaining unit; See FIG. 2 and Paragraph [0049], (FIG. 2 illustrates a system for checking consistency of sensor information, i.e. a determination unit, with existing data within the lattice spaces that represent sensor data. The method determines consistency by spatial interpolation of existing data with newly input sensor data according to a generated integrity constraint, i.e. determine consistency between the first metadata tentatively input through the reception unit and the second metadata obtained by the obtaining unit.)
and a generation unit configured to generate final first metadata based on a determination result obtained by the determination unit. See FIG. 4, (At step 410, new sensor data has been determined to be reliable and is stored in the integrated sensor database, i.e. generate final first metadata (e.g. the reliable new sensor data) based on a determination result obtained by the determination unit.) See Paragraph [0046[, (The process of FIG. 4 is performed by the integrity manager 140, i.e. a generation unit configured to generate final first metadata.)

Regarding dependent claim 2,
As discussed above with claim 1, LEE discloses all of the limitations.
	LEE further discloses the step wherein the reception unit is configured to receive information for a predefined input item to receive the tentatively input first metadata. See Paragraph [0045], (The sensor manager receives sensor data input by the sensor data provider and manages information about at least one sensor in a sensor space, i.e. the reception unit is configured to receive information for a predefined input item (e.g. the input data from the at least one sensor) to receive the tentatively input first metadata.)

Regarding dependent claim 3,
As discussed above with claim 2, LEE discloses all of the limitations.
	LEE further discloses an output unit configured to output a screen to receive the tentatively input first metadata, wherein the screen includes the input item. See Paragraph [0120], (The mobile sensor information sharing system receives a search or query request from a general user as input and provides map-based sensor information.) Note [0042] wherein the mobile sensor information sharing system provides an access interface to a sensor data provider and sensor information user, i.e. an output unit configured to output a screen to receive the tentatively input first metadata, wherein the screen includes the input item (e.g. the search or query request).)


Regarding dependent claim 4,
As discussed above with claim 1, LEE discloses all of the limitations.
	LEE further discloses a transmission unit configured to transmit data to an external device located external to the data generation apparatus, See Paragraph [0045], (The sensor manager classifies input sensor data into pure sensor information and meta-information and separately stores the classified sensor data.) Note that sensor manager 103 and integrity manager 140 are operatively coupled but separate components, i.e. the integrated sensor database of sensor manager 103 is external to the integrity manager 140 (e.g. the generation apparatus).)
wherein the external device is configured to store the second metadata, See Paragraph [0047], (The mobile sensor information sharing system receives sensor meta-information and real-time sensor data from a sensor data producer and manages sensor information and meta-information in an integrated sensor database, i.e. storing second metadata.)
the transmission unit transmits the first metadata generated by the generation unit to the external device, See FIG. 4, (At step S410, following determination that the new sensor data is reliable (e.g. by the integrity manager 140), the new sensor data is stored in integrated sensor database.) See FIG. 2, (Integrity manager 140 and sensor manager 103 are operatively coupled to sensor information 105 and meta-information 106 in the integrated sensor database.)
and the external device is configured to receive and store the first metadata. See Paragraph [0047], (The integrated sensor database comprises old and new sensor data and meta-information about sensors, i.e. the external device is configured to receive and store the first metadata.)

Regarding dependent claim 5,
As discussed above with claim 4, LEE discloses all of the limitations.
	LEE further discloses the step wherein the first metadata transmitted by the transmission unit has identification information indicating that the first metadata is metadata about the virtual sensor. See FIG. 4, (At step S402, new sensor data is collected via the virtual sensor. At step S410, the new sensor data obtained from the virtual sensor is stored in the integrated sensor database.) Note [0047] wherein the integrated sensor database stores sensor data 105 and meta-information 106 wherein meta-information includes information about data relating to a lattice whereby the sensor space is divided. Paragraph [0053] discloses that virtual sensors represent respective lattice spaces generated to represent physical sensors, therefore meta-information about sensor space lattices is information about virtual sensors.

Regarding dependent claim 6,
As discussed above with claim 4, LEE discloses all of the limitations.
	LEE further discloses the step wherein the first metadata transmitted by the transmission unit has identification information indicating that the first metadata is metadata about sensing data output by the virtual sensor. See FIG. 4, (At step S402, new sensor data is collected via the virtual sensor. At step S410, the new sensor data obtained from the virtual sensor is stored in the integrated sensor database.) Note [0047] wherein the integrated sensor database stores sensor data 105, i.e. identification information indicating that the first metadata is metadata about sensing data output by the virtual sensor.)
Regarding independent claim 7,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 9,
	As discussed above with claim 2, LEE discloses all of the limitations.
	LEE further discloses a transmission unit configured to transmit data to an external device located external to the data generation apparatus, See Paragraph [0045], (The sensor manager classifies input sensor data into pure sensor information and meta-information and separately stores the classified sensor data.) Note that sensor manager 103 and integrity manager 140 are operatively coupled but separate components, i.e. the integrated sensor database of sensor manager 103 is external to the integrity manager 140 (e.g. the generation apparatus).)
wherein the external device is configured to store the second metadata, See Paragraph [0047], (The mobile sensor information sharing system receives sensor meta-information and real-time sensor data from a sensor data producer and manages sensor information and meta-information in an integrated sensor database, i.e. storing second metadata.)
the transmission unit transmits the first metadata generated by the generation unit to the external device, See FIG. 4, (At step S410, following determination that the new sensor data is reliable (e.g. by the integrity manager 140), the new sensor data is stored in integrated sensor database.) See FIG. 2, (Integrity manager 140 and sensor manager 103 are operatively coupled to sensor information 105 and meta-information 106 in the integrated sensor database.)
and the external device is configured to receive and store the first metadata. See Paragraph [0047], (The integrated sensor database comprises old and new sensor data and meta-information about sensors, i.e. the external device is configured to receive and store the first metadata.)

Regarding dependent claim 10,
	As discussed above with claim 3, LEE discloses all of the limitations.
	LEE further discloses a transmission unit configured to transmit data to an external device located external to the data generation apparatus, See Paragraph [0045], (The sensor manager classifies input sensor data into pure sensor information and meta-information and separately stores the classified sensor data.) Note that sensor manager 103 and integrity manager 140 are operatively coupled but separate components, i.e. the integrated sensor database of sensor manager 103 is external to the integrity manager 140 (e.g. the generation apparatus).)
wherein the external device is configured to store the second metadata, See Paragraph [0047], (The mobile sensor information sharing system receives sensor meta-information and real-time sensor data from a sensor data producer and manages sensor information and meta-information in an integrated sensor database, i.e. storing second metadata.)
the transmission unit transmits the first metadata generated by the generation unit to the external device, See FIG. 4, (At step S410, following determination that the new sensor data is reliable (e.g. by the integrity manager 140), the new sensor data is stored in integrated sensor database.) See FIG. 2, (Integrity manager 140 and sensor manager 103 are operatively coupled to sensor information 105 and meta-information 106 in the integrated sensor database.)
and the external device is configured to receive and store the first metadata. See Paragraph [0047], (The integrated sensor database comprises old and new sensor data and meta-information about sensors, i.e. the external device is configured to receive and store the first metadata.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159